Title: From George Washington to William Livingston, 31 January 1779
From: Washington, George
To: Livingston, William


Dear sir
Head Quarters Philadelphia 31 Jany 1779

I have had the honor of receiving your Excellencys two letters of 9th & 15th inst. As the deserters of the Convention Troops apprehended in Jersey, cannot at present be conveniently disposed of—I must entreat that measures may be taken for Securing them, ’till orders can be given for their Removal—With regard to the two whose evidence you think will serve to convict the seducers of the party—there can be no objection to their being detained till that end is answered.
The request of Your Excellency and the Council founded on the scarcity of forage has been anticipated by my orders to send from Camp into the neighboring States horses of every denomination that are not indispensible in Winters Quarters—No Corps of Cavalry remains in Jersey except Major Lees which is quartered in the lower part of the Country where the Quarter Master informed me there wd be a sufficient supply of forage with least inconvenience to the Inhabitants.
In the hurry of Affairs I omitted informing your Excelly that I had ordered a party under Col. North into Monmouth County with a view of restraining the Malpractices which prevailed there—this measure may lighten the service of the Militia—as the party may supply the place of so many who wd be otherwise employed on that duty. I have the honor to be with the greatest regard Dr Sir &
G.W.
